UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1343



JONATHAN COBB; DARRYL COBB; ANNETTE COBB,

                                            Plaintiffs - Appellants,

          versus


UNIVERSITY OF VIRGINIA; BOARD OF VISITORS;
HOVEY S. DABNEY; CHARLES CARAVATI; JOHN
ACKERLY, III; CHAMP CLARK; FRANKLIN BIRCKHEAD;
WILLIAM CRUTCHFIELD; WILLIAM GOODWIN; T.
KEISTER GREER; ELSIE GOODWYN HOLLAND; C.
WILSON MCNEELY, III; TERENCE ROSS; ALBERT
SMALL; ELIZABETH TWOHY; HENRY VALENTINE, III;
WALTER WALKER; JAMES WHEAT, III; KRISTINE
LALONDE; ALEXANDER GILLIAM, JR.; WILLIAM HAR-
MON; HONOR COMMITTEE; NICOLE ERAMO; JENNIFER
ERICKSON; APRIL FEARNLEY; D. CABELL VEST;
CLAIR PARRISH; ERIKA WERNER; UNKNOWN MEMBERS
OF INVESTIGATION PANEL I; JENNIFER JONES;
JUSTIN KNEBEL; SCOTT WALKER; KELLY MANN;
ELIZABETH BIBB; DEBEER, First Name Unknown;
UNKNOWN MEMBERS OF INVESTIGATION PANEL II;
UNKNOWN MEMBERS OF REVIEW PANEL; EDMOND COX;
JEFFREY   LUDDEN;   TIFFANY  PANKOW;   STEWART
MCCUTCHEN; AARON BOOTH; SCOTT WALKER; UNKNOWN
MEMBERS OF EXECUTIVE BOARD; TIMOTHY ROBERTSON;
BENJAMIN WARTHEN; STEWART MCCUTCHEN; AARON
BOOTH; SCOTT WALKER; UNKNOWN MEMBERS OF
EXECUTIVE BOARD; TIMOTHY ROBERTSON; BENJAMIN
WARTHEN; JOSEPH WOLFE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-99-7-3)
Submitted:   August 24, 2000            Decided:   August 28, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Cobb, Darryl Cobb, Annette Cobb, Appellants Pro Se. Mark
L. Earley, Attorney General, Ronald Curtis Forehand, Senior As-
sistant Attorney General, Ashley Lionel Taylor, Jr., Assistant
Attorney General, Richmond, Virginia; Patrick B. Kelly, UNIVERSITY
OF VIRGINIA, Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Appellants Jonathan Cobb, Darryl Cobb, and Annette Cobb appeal

the   district   court’s   order   dismissing   Darryl   and   Annette   as

plaintiffs for lack of standing, and Jonathan Cobb appeals the

district court’s order granting summary judgment in favor of the

Appellees on his civil action alleging violation of his con-

stitutional and state law rights.        We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.         See Cobb

v. University of Va., No. CA-99-7-3 (W.D. Va. Feb. 18, 2000).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                     3